Citation Nr: 0912226	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
clavicle fracture, currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2006 VA Form 9, the Veteran asserts that his 
clavicle disability has increased in severity.  He 
specifically indicated that he experiences additional pain 
and cracking during motion.  

The Board observes that the last VA examination afforded the 
Veteran with respect to his clavicle disability was in 
October 2004.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, such as in this case, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  As considerable time has passed since the last VA 
examination, the Board finds that the Veteran should be 
afforded an examination to ascertain the current nature and 
severity of his service-connected clavicle disability.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2008); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the Veteran a VA 
examination to determine the nature and 
severity of the service-connected right 
clavicle disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail, including 
range of motion of the arm.  The claims 
file should be made available for review 
in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

